MEMORANDUM **
Mirza M. Akram appeals from the 51-month sentence imposed following his bench-trial conviction for conspiracy to commit arson, in violation of 18 U.S.C. §§ 371 and 844(i). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Akram contends that the district court erred by applying a two-level upward adjustment pursuant to U.S.S.G. § 3Bl.l(c) because the facts do not support that he was an organizer or leader of the offense. We conclude that the record includes sufficient evidence for the district court to have properly applied the two-level role enhancement to Akram’s sentence. See United States v. Maldonado, 215 F.3d 1046, 1050-51 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.